DETAILED ACTION
In response to communication filed on 6/1/2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/1/2022 and 9/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,368,965.  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

Current Application
U.S. Patent No. 11,368,965
1. A method for wireless communication, comprising: 
1. A method for wireless communication, comprising: 
determining, by a terminal device, a first frequency domain resource within a pre- configured physical resource block (PRB) range; and 
determining, by a terminal device, a first frequency domain resource within a pre-configured physical resource block (PRB) range; and 
performing, by the terminal device, cross-link interference (CLI) measurement over the first frequency domain resource, 
performing, by the terminal device, cross-link interference (CLI) measurement over the first frequency domain resource, 
wherein the method further comprises: determining, by the terminal device, a report value to be sent to a network device according to a received signal strength indicator (RSSI) value obtained by measurement, 
wherein the method further comprises: determining, by the terminal device, a report value to be sent to a network device according to a received signal strength indicator (RSSI) value obtained by measurement, 
wherein the determining, by the terminal device, the report value to be sent to the network device according to the RSSI value obtained by measurement comprises: determining, by the terminal device, the report value according to a measurement interval to which the RSSI value belongs and a mapping relationship between multiple measurement intervals and multiple report values, and 
wherein the determining, by the terminal device, the report value to be sent to the network device according to the received signal strength indicator (RSSI) value obtained by measurement comprises: determining, by the terminal device, the report value according to a measurement interval to which the RSSI value belongs and a mapping relationship between multiple measurement intervals and multiple report values, and 
wherein intervals of each measurement interval in the plurality of measurement intervals are equal except a measurement interval to which the minimum RSSI value belongs and a measurement interval to which the maximum RSSI value belongs.
wherein an interval of each measurement interval in the multiple measurement intervals except a measurement interval to which a minimum RSSI value belongs equals to a measurement interval to which a maximum RSSI value belongs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim limitations of claim 1 of U.S. Patent No. 11,368,965 to define the intervals of each measurement interval in the multiple intervals, except the measurement interval belonging to the minimum RSSI value and the maximum RSSI value, to be of the same value as an alternative amount defined for the intervals.  One would be motivated to do so to provide an obvious variation of the claimed invention.

Regarding claims 2-20 of the current application, claims 2-20 of U.S. Patent No. 11,368,965 substantially limit the same inventive concept.  Although the claims are not identical, they are not patentably distinct because they are of an obvious variation as noted with regards to the rejection of claim 1 note above.

Allowable Subject Matter
Claims 1-20 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) were timely filed or the claims were rewritten or amended to overcome the rejection(s) under nonstatutory obviousness-type double patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  determining, by a terminal device, a report value to be sent to a network device according to a received signal strength indicator (RSSI) value obtained by measurement, and in which the report value is determined according to a measurement interval to which the RSSI value belongs and a mapping relationship between multiple measurement intervals and multiple report values, and intervals of each measurement interval in the plurality of measurement intervals are equal except a measurement interval to which the minimum RSSI value belongs and a measurement interval to which the maximum RSSI value belongs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ryu et al. (US Patent No. 10,945,149) discloses receiving control signaling for configuring a channel measurement and interference measurement resource within the same time interval and transmitting a report that indicates a signal to interference noise ratio (SINR) measurement [refer Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C KAVLESKI whose telephone number is (571)270-3619.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Ryan Kavleski
/R. K./
Examiner, Art Unit 2412




/JAMAL JAVAID/Primary Examiner, Art Unit 2412